DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 5/20/21 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ted Fay on 7/27/21.
The application has been amended as follows: 

1. (Previously Presented) A method comprising: 
displaying a template of a document in a graphical user interface, wherein the template 
comprises a plurality of sections displayed within the template, wherein:
the plurality of sections comprises at least one configuration including a first 
configuration, 
the first configuration is defined by a plurality of conditions, 
the plurality of conditions is defined by a plurality of rules, 
each of the plurality of sections is defined by a distinct set of conditions, 

the first configuration, the plurality of conditions, and the plurality of rules are 
stored separately from the template and from each other; 
storing the first configuration as a first surface of a multi-dimensional data object, 
wherein the first surface comprising a subset of a total space of all conditions, rules, 
and rule name lists in the multi-dimensional data object, and 
wherein the first configuration further comprises a first hierarchical tree of conditions 
taken from the plurality of conditions; 
receiving an instruction to modify the template via a manipulation of the graphical user 
interface; 
identifying at least one of a condition change and a rule change required to modify the template; 
retrieving at least one of a modified condition and a modified rule useable to implement the 
at least one of the condition change and the rule change; 
updating the first configuration by modifying at least one of the plurality of conditions and 
the plurality of rules using at least one of a revised condition and a revised rule, wherein a second configuration is formed; 
storing the second configuration as a second surface of the multi-dimensional data object, 
wherein the second configuration further comprises a second hierarchical tree of 
conditions taken from the plurality of conditions, and 2Application No. 16/670,111Docket No.: 37202/807001; 1811488US 
wherein the second hierarchical tree of conditions distinct from the first hierarchical 
tree of conditions; and 
rendering the second configuration for the graphical user interface to form a modified 
template; and 


2. (Cancelled)

3. (Cancelled)

4. (Original) The method of claim 1, further comprising: associating rules to conditions using an indexing scheme.

5. (Original) The method of claim 1, further comprising: selectively adjusting a first section of the plurality of sections by modifying at least one of the plurality of conditions for the first section and the plurality of rules for the first section.

6. (Original) The method of claim 5, further comprising: selectively adjusting a second section of the plurality of sections by modifying at least one of the plurality of conditions for the second section and the plurality of rules for the second section, wherein a first user adjusts the first section; and wherein a second user adjusts the second section.

7. (Original) The method of claim 6, wherein selectively adjusting the second section creates a third configuration of the template.

8. (Original) The method of claim 1, further comprising: locking a section of the plurality of sections by encrypting at least one rule in the plurality of rules.


9. (Currently Amended) A system comprising: 
a data repository storing a data structure comprising a multi-dimensional data object 
comprising a plurality of conditions, a plurality of rules, and a plurality of name lists 
of rules, wherein: 
the data structure further comprises a plurality of surfaces within the data structure, 
the plurality of surfaces comprises distinct configurations for a corresponding template, 
the plurality of surfaces comprises subsets of the plurality of conditions, the plurality 
of rules, and the plurality of name lists of rules, and 
the plurality of surfaces further comprises hierarchical trees of conditions taken from 
the plurality of conditions; 
a computing device configured to receive an input from a remote user device, wherein the 
input comprises a change to the corresponding template displayed on a graphical user interface of the remote user device; 
a reconfiguration engine executing on the computing device and in communication with the 
data repository, the reconfiguration engine configured to receive the input and generate a revised configuration by identifying an updated surface within the data structure that corresponds to input, the updated surface comprising one of the plurality of surfaces; and 
a rendering engine 
reconfiguration engine and the remote user device, the rendering engine configured to render a particular configuration as a particular template on the graphical user interface and to render the revised configuration as a revised template on the graphical user 

10. (Original) The system of claim 9, wherein data repository is external to the computing device and the remote user device.  

11. (Cancelled)

12. (Previously Presented) The system of claim 9, wherein each node of the hierarchical tree of conditions comprises a corresponding condition, the corresponding condition comprising a corresponding plurality of rules stored as ones of the name lists of rules.

13. (Original) The system of claim 9, wherein the corresponding template is stored as a plurality of sections, and wherein: each of the plurality of sections is defined by at least one corresponding configuration, the at least one corresponding configuration comprises at least one corresponding condition, the at least one corresponding condition comprises at least one corresponding rule, the at least one corresponding rule is defined by at least one name list of rules, the data repository further comprises an indexing scheme that defines relationships among the plurality of surfaces, the plurality of conditions, the plurality of rules, and the plurality of name lists of rules.

14. (Original) The system of claim 9, wherein the data structure comprises a data cube.  

15. (Currently Amended) A method comprising: 

accessing a data repository, wherein accessing further comprises: 
accessing a data structure comprising a multi-dimensional data object a plurality of 
conditions, a plurality of rules, and a plurality of name lists of rules, wherein: 
the data structure further comprises a plurality of surfaces within the data structure, 
the plurality of surfaces comprises distinct configurations for a corresponding 
template, 5Application No. 16/670,111Docket No.: 37202/807001; 1811488US 
the plurality of surfaces comprises subsets of the plurality of conditions, the plurality of rules, and the plurality of name lists of rules, and 
the plurality of surfaces comprises hierarchical trees of conditions taken from the plurality of conditions, and 
accessing at least one of a plurality of surfaces within the data structure, wherein 
each of the plurality of surfaces comprises a distinct configuration for the first template, the first template renderable on a graphical user interface of a remote user device, wherein: 
the first template comprises a first surface of the plurality of surfaces, 
each surface comprises at least one configuration, 
each configuration comprises at least one rule, and 
each rule comprises at least one name list of rules; and 
retrieving a second surface, of the plurality of surfaces in the data structure, using an 
indexing scheme that correlates a state of a section of the first template to the plurality of conditions, the plurality of rules, and the plurality of name lists of rules;
rendering a second template on the graphical user interface of the remote user device by 
rendering the second surface.

16. (Original) The method of claim 15, wherein the second surface is useable by an external rendering engine to render a form from the first template.

17. (Cancelled)

18. (Previously Presented) The method of claim 15, wherein the indexing scheme comprises:
at least one rule for each node of the hierarchical tree of conditions; and at least one name list 
for each rule.

19. (Original) The method of claim 18, wherein the indexing scheme further comprises: 
a plurality of index values that relate each of the plurality of surfaces to corresponding 
conditions, corresponding rules, and corresponding name lists for a given surface.

20. (Previously Presented) The method of claim 15, wherein the first template comprises a plurality of sections, and wherein receiving the request comprises receiving the request to change a first section of the first template, and wherein the method further comprises: 
receiving a second request for a second modification to the first template rendered on a 
second graphical user interface of a second remote user device, wherein the second 
modification is to a second section different than the first section; 
retrieving a second surface, of the plurality of surfaces in the data structure, using an indexing 
scheme that correlates a state of a section of the first template to the plurality of conditions, the plurality of rules, and the plurality of name lists of rules; 

of the first template, wherein an updated section is created; and 
rendering the first template on a graphical user interface using the updated section.

21. (Previously Presented) A method comprising: 
displaying a template of a document in a graphical user interface, wherein the template 
comprises a plurality of sections displayed within the template, 
each of the plurality of sections being defined by a distinct set of conditions and rules, 
the distinct set of conditions and rules being stored separately from the template and 
from each other, and wherein: 
the plurality of sections comprises a plurality of surfaces of a multi-dimensional data 
object, 
each of the plurality of surfaces comprises a corresponding one of the distinct set of 
conditions and rules, and 
the plurality of surfaces comprises hierarchical trees of conditions taken from the 
distinct set of conditions; 
receiving an instruction to modify the template via a manipulation of the graphical user 
interface; 
identifying at least one of a condition change and a rule change required to modify the 
template; 7Application No. 16/670,111Docket No.: 37202/807001; 1811488US 
retrieving at least one of a modified condition and a modified rule useable to implement the 
at least one of the condition change and the rule change; 
modifying at least one of the distinct set of conditions and the rules using at least one of a 
revised condition and a revised rule to form an updated surface in the plurality of 

rendering the graphical user interface based on the at least one of the revised condition and the 
revised rule in the updated surface to form a modified template; and 
displaying the modified template on the graphical user interface.

Reasons for Allowance
Claims 1, 4-10, 12-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not disclose rendering a second configuration for the graphical user interface to form a modified template, wherein the second configuration is stored as a second surface of the multi-dimensional data object. In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
Regarding independent claim 9, the prior art of record does not disclose rendering revised configurations, wherein the revised configurations are generated by the identification of an updated surface of a data structure of a plurality of surfaces. In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
Regarding independent claim 15, the prior art of record does not disclose rendering second template on the graphical user interface of the remote user device by rendering the second surface, wherein the second surface is retrieved from a data structure of a plurality of surfaces. In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
Regarding independent claim 21, the prior art of record does not disclose rendering the graphical user interface based on the at least one of the revised condition and the revised rule in the 
Regarding the prior art of record, Hansen discloses the rendering of revised or second configurations of templates (Hansen, para [0067]). However, Hansen does not disclose that the revised or second configurations of templates are stored and retrieved in a data structure of a plurality of surfaces. Stolte discloses storing data within a data structure of a plurality of surfaces (Stolte, para [0183]), but does not disclose that the data is revised or second configurations of templates. In addition, Stolte does not disclose rendering the template following the retrieval of the data from a surface. Following, neither Hansen nor Stolte disclose “the plurality of surfaces comprises hierarchical trees of conditions taken from the plurality of conditions”.
Therefore, in combination with the other limitations of the independent claims, independent claims 1, 9, 15 and 21 are allowable. Dependent claim 2-8, 10-14, and 16-20 are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178